Title: To Thomas Jefferson from James Madison, 17 March 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington Mar. 17. 1805.
                  
                  I inclose two letters from Monroe recd. since your departure. The intermediate ones referred to, of the 16 & 18. of Decr. are not yet recd. I inclose also a Letter of Decr. 24. from Armstrong; who I am pleased to find understands the language in which the honorable & honest policy of this Country ought to be expressed. you will find that I obey the wish of Govr. Claiborne in taxing you with a lengthy communication from him rendered necessary by the persevering & elaborate attacks of his political adversaries. Fowler of Kentucky shewed me yesterday two letters one from James Brown, the other from Bradford the Editor of the newspapers. Brown without indicating any personal ill will agst. the Govr appears to concur fully in denouncing his want of talents and weight of Character. He confirms the views given by others of the quiescent disposition of the Louisianian.
                  Bradford is bitter, wishes it to be inferred from circumstances which necessarily mean nothing unusual, that the Govr. endeavored to give him a sop, in the job of public printing, and declares that if no removal takes place, the federal party will gain the upper hand of those attached to the administration, among whom he classes himself as one of the most zealous. His letter intimates that he had in a previous one mentioned two persons whom he does not name as fit successors to Claiborne; but that he would name as preferable to all others, Chancellor Livingston in whose character he finds all the desirable qualifications.
                  Cathalan having been attacked, very unjustly, I dare say, because the Accuser is notoriously of a worthless character, and sent a voluminous justification of himself. I do not trouble you with more of it, than the inclosed letter from Barnes, which is worth your perusal as it throws light on his own character. Lee has also written a long letter for a like purpose, which I inclose on account of some intelligence contained in it.
                  With respectful attachment, I remain Yrs.
                  
                     James Madison
                     
                  
               